Citation Nr: 0928175	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 28, 
2003, for the award of a 100 percent disability rating for 
posttraumatic stress disorder (PTSD), including based upon 
clear and unmistakable error (CUE) in a January 2000 rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the Veteran's rating from 50 to 100 percent disabling for 
PTSD, effective February 28, 2003.  In April 2005, the 
Veteran disagreed with the effective date assigned.  A June 
2005 Statement of the Case denied the Veteran's claim for an 
earlier effective date.  In his August 2005 appeal, the 
Veteran raised an additional claim for CUE in the January 
2000 rating decision that granted service connection for PTSD 
and assigned a 30 percent disability rating, effective April 
29, 1999. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary prior to further 
disposition of the claim, namely, the Veteran's claim for CUE 
in the January 2000 decision must be referred to the RO for 
development and adjudication.  

In his August 2005 claim for CUE, the Veteran contended that 
the RO did not apply the correct regulations at the time of 
the January 2000 rating decision, and that he should have 
been awarded a 100 percent disability rating, effective April 
29, 1999.  
The issue of CUE in the January 2000 decision has not been 
adjudicated by the RO. The Board does not have jurisdiction 
to consider it in the first instance.  Jerrell v. Nicholson, 
20 Vet. App. 326, 332 (2006).

Because the Veteran's claim for an earlier effective date is 
based, at least in part, on whether there was CUE in the 
January 2000 decision, the two issues are inextricably 
intertwined.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Therefore, his claim for an earlier effective date is 
being remanded to avoid piecemeal adjudication.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  After ensuring any necessary 
development has been completed, 
adjudicate the issue of whether there was 
CUE in the January 2000 rating decision 
that granted service connection for PTSD 
and assigned a 30 percent disability 
rating, effective April 29, 1999.

2.  Then, readjudicate the claim for an 
effective date earlier than February 28, 
2003, for the award of a 100 percent 
disability rating for PTSD.  If the 
decision remains adverse to the Veteran, 
issue the Veteran and his representative 
a supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


